Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 35.4 CERTIFICATION OF SUBSERVICER PURSUANT TO ITEM 1 March 30, 2007 CIT Funding Company, LLC 1 CIT Drive Livingston, NJ 07039 Re: CIT Equipment Collateral 2006-VT1 Receivable-Backed Notes and CIT Equipment Collateral 2006-VT2, Receivable-Backed Notes (collectively, the Notes) I, Gavan Goss, Chief Financial Officer of DFS GP Inc., the General Partner of DFS-SPV L.P. and the Chief Financial Officer of Dell Financial Services L.P. (collectively, the Subservicer), hereby certify that: A review of the activities of the Subservicer during the period from March 23, 2006 through December 31, 2006 (the Reporting Period) and of the performance of the Subservicer with respect to its subservicing activities set forth in the Receivables Purchase Agreement effective as of October 31, 1998, as amended, between DFS-SPV L.P. and CIT Financial USA, Inc. (the Agreement) with respect to equipment lease receivables originated or purchased by Dell Financial Services L.P. for which the Subservicer acted as a servicer which asset-backed securities transactions were issued on or after January 1, 2006 and included as part of the Notes, has been made under my supervision; and To the best of my knowledge, based on such review, the Subservicer has fulfilled its obligations under the Agreement in all material respects throughout such year or a portion thereof, except as described on Appendix B in the accompanying Certification Regarding Compliance with Applicable Servicing Criteria. DFS-SPV L.P. by its General Partner DFS GP Inc. Dell Financial Services L.P. By: /s/ Gavan Goss By: /s/ Gavan Goss Name: Gavan Goss Name: Gavan Goss Title: Chief Financial Officer Title: Chief Financial Officer
